AFFIRMED; Opinion Filed July 29, 2015.




                                                      In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                             No. 05-14-01255-CR

                                 TIMOTHY JAMES FRYAR, Appellant

                                                         V.

                                    THE STATE OF TEXAS, Appellee

                            On Appeal from the15th Judicial District Court
                                       Grayson County, Texas
                                   Trial Court Cause No. 063988

                                    MEMORANDUM OPINION
                                Before Justices Fillmore, Myers, and Evans
                                         Opinion by Justice Evans

         A jury convicted Timothy James Fryar of assault involving family violence and having a

prior 2007 conviction for assault involving family violence.                    See TEX. PENAL CODE ANN.

§ 22.01(a)(1), (b)(2)(A) (West 2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 &

Supp. 2014). The trial court assessed punishment, enhanced by a prior felony conviction,1 at

eight years’ imprisonment. See TEX. PENAL CODE ANN. § 12.42(a) (West Supp. 2014). On

appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

   1
       The prior conviction was for another felony assault involving family violence.
The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel

in Anders cases).

       Appellant filed a pro se response raising a single issue. After reviewing appellant’s

counsel’s brief, appellant’s pro se response, the State’s response brief, and the record, we agree

the appeal is frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We find nothing in the

record that might arguably support the appeal.

       We affirm the trial court’s judgment.




                                                            / David Evans/
                                                            DAVID EVANS
                                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141255F.U05




                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


TIMOTHY JAMES FRYAR, Appellant                     Appeal from the 15th Judicial District
                                                   Court of Grayson County, Texas (Tr.Ct.No.
No. 05-14-01255-CR       V.                        063988).
                                                   Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Myers participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 29th day of July, 2015.




                                             -3-